Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/16/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claims 2, 5, 6 and 10 are objected to because of the following informalities:  
Claim 2 line 2, “the drive circuit” should be –the at least one drive circuit--.
Claim 5 line 3, “from which a comparison reference voltage” should be –from which the comparison reference voltage--.
Claim 6 line 3, “from which a monitor voltage” should be –from which the monitor voltage--.
Claim 10 line 9, “includes the three drive circuits” should be –includes three of the at least one drive circuit— to maintain consistency in claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamoto (US20170365997A1).
Regarding claim 1, Kitamoto teaches a drive device (e.g. part of motor driving control apparatus 1) (fig.1), comprising: an overcurrent detection circuit (e.g. overcurrent protection circuit 3 and part of control apparatus 4) (fig.1) detecting overcurrent ([0018], through-current duration signal Vc) flowing in a switching element (i.e. switching elements 11 to 16) (fig.1) based on voltage (e.g. voltage Vc is generated based on values of voltages V1 and V2 across shunt resistor 7) (fig.2) ([0035], compares a predetermined threshold α with the through-current duration signal Vc) occurring in a shunt resistance (i.e. shunt resistor 7) (fig.1) 
Regarding claim 2, Kitamoto teaches the drive device according to claim 1, wherein the at least one drive circuit generates the drive signal for turning off the switching element ([0035], the control apparatus 4 forces all the switching elements 11 to 16 to be turned off), thereby protecting the switching element when the overcurrent detection circuit detects the overcurrent ([0035], When the through-current duration signal Vc is larger than the threshold α).
Regarding claim 3, Kitamoto teaches the drive device according to claim 1, wherein the overcurrent detection circuit compares a comparison reference voltage (e.g. voltage at the junction of R1 and R2 due to voltage V2) (fig.2) obtained by shifting a level of reference potential of the shunt resistance (e.g. resistor R1 provides a shifted comparison reference voltage of V2) (fig.2) and a monitor voltage (e.g. voltage at the junction of R3 and R4 due to voltage V1) (fig.2) obtained by shifting a level of the potential of the connection node of the switching element and the shunt resistance (e.g. resistor R3 provides a shifted connection node voltage of V1) (fig.2), and determines that the overcurrent occurs when the monitor voltage exceeds the comparison reference voltage ([0019], amplifier 41 is configured to amplify an 
Regarding claim 10, Kitamoto teaches a power module (i.e. motor driving control apparatus 1) (fig.1), comprising: three inverter circuits (i.e. three-phase inverter circuit 2) (fig.1) each including a series circuit ([0015], a series circuit of a pair of switching elements 11, 12 corresponding to a U phase of the electric motor 5, a series circuit of a pair of switching elements 13, 14 corresponding to a V phase of the electric motor 5, and a series circuit of a pair of switching elements 15, 16 corresponding to a W phase of the electric motor 5) of an upper side switching element (e.g. switching elements 11, 13 and 15) (fig.1) and a lower side switching element (e.g. switching elements 12, 14 and 16) (fig.1); a high-voltage side drive device (e.g. part of control apparatus 4) (fig.1) driving the upper side switching element of each of the three inverter circuits ([0018], control apparatus 4 generates and provides gate control signals for the switching elements 11 to 16); and a low-voltage side drive device (e.g. part of control apparatus 4) (fig.1) driving the lower side switching element of each of the three inverter circuits ([0018], control apparatus 4 generates and provides gate control signals for the switching elements 11 to 16), wherein the low-voltage side drive device is the drive device according to claim 1 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto (US20170365997A1) and further in view of Gosse (US20120320478A1).
Regarding claim 4, Kitamoto teaches the drive device according to claim 3, wherein the overcurrent detection circuit includes a power source circuit (i.e. Vcc1-5) (fig.2), the comparison reference voltage is generated by a first voltage-dividing circuit (i.e. resistors R1, R2) (fig.2) dividing voltage between the reference potential of the shunt resistance (e.g. the 
Kitamoto does not teach first voltage-dividing circuit dividing voltage between the reference potential of the shunt resistance and output potential of the power source circuit.
Gosse teaches in a similar field of endeavor of overcurrent protection circuit, that a first- dividing circuit (i.e. voltage divider 134) (fig.3) dividing voltage between the reference potential of a shunt resistance (i.e. sense resistor 102) (fig.3) and output potential of a power source circuit (i.e. voltage source 20) (fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage-dividing circuit as a dividing circuit dividing voltage between the reference potential of a shunt resistance and output potential of a power source in Kitamoto, as taught by Gosse, as it provides the advantage of conditioning the voltage to be utilized by a comparator.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto (US20170365997A1) and further in view of Yoshii (US20160320783A1).
Regarding claim 5, Kitamoto teaches the drive device according to claim 4.

Yoshii teaches in a similar field of endeavor of reference voltage generation, that a voltage-dividing circuit ([0122], resistor ladder RL1 is a resistor voltage division circuit) is a ladder resistance (i.e. resistor ladder RL1) (fig.13) configured to be able to change a node ([0124], switch array SW1 is a circuit that selects one of the endmost and middle nodes of the resistor array R13 included in the resistor ladder RL1 to connect the selected node to the inverting input terminal (−) of the operational amplifier AMP1) from which a comparison reference voltage is taken out (i.e. feedback voltage Vfb) (fig.13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage-dividing circuit as a ladder resistance in Kitamoto, as taught by Yoshii, as it provides the advantage of reduced scale size for the voltage divider while providing flexibility in choosing the comparison reference voltage value.
Regarding claim 6, Kitamoto teaches the drive device according to claim 4.
Kitamoto does not teach, wherein the second voltage-dividing circuit is a ladder resistance configured to be able to change a node from which a monitor voltage is taken out.
Yoshii teaches in a similar field of endeavor of reference voltage generation, that a voltage-dividing circuit ([0122], resistor ladder RL1 is a resistor voltage division circuit) is a ladder resistance (i.e. resistor ladder RL1) (fig.13) configured to be able to change a node ([0124], switch array SW1 is a circuit that selects one of the endmost and middle nodes of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage-dividing circuit as a ladder resistance in Kitamoto, as taught by Yoshii, as it provides the advantage of reduced scale size for the voltage divider while providing flexibility in choosing the monitor voltage value.
Regarding claim 7, Kitamoto teaches the drive device according to claim 4.
Kitamoto does not teach, wherein the power source circuit includes a trimming mechanism for adjusting the output potential.
Yoshii teaches in a similar field of endeavor of reference voltage generation, that a power source circuit (i.e. regulator 30) (fig.13) includes a trimming mechanism (e.g. decoder DEC1 with trimming signal Strim) (fig.13) for adjusting the output potential (i.e. constant voltage Vreg) (fig.13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the trimming mechanism in Kitamoto, as taught by Yoshii, as it provides the advantage of reduced scale size for the voltage divider while providing flexibility in choosing the output potential value.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto (US20170365997A1) and further in view of Adelmund (M. Adelmund, C. Bödeker and N. Kaminski, "Optimisation of Shunt Resistors for Fast Transients," PCIM Europe 2016; .
Regarding claim 8, Kitamoto teaches the drive device according to claim 1.
Kitamoto does not teach, wherein a capacitive element is connected in parallel to the shunt resistance.
Adelmund teaches in a similar field of endeavor of shunt resistance in fast power semiconductors, that a capacitive element (i.e. capacitor Cc) (fig.4) is connected in parallel (implicit, as seen in fig.4) to a shunt resistance (i.e. Rshunt) (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the capacitive element connected in parallel to the shunt resistance in Kitamoto, as taught by Adelmund, as it provides the advantage of eliminating parasitic inductance effects while measuring voltage.
Regarding claim 9, Kitamoto teaches the drive device according to claim 1.
Kitamoto does not teach, wherein a filter circuit for removing a noise is inserted into a path for supplying the potential of the connection node of the switching element and the shunt resistance to the drive circuit as reference potential.
Adelmund teaches in a similar field of endeavor of shunt resistance in fast power semiconductors, that a filter circuit (i.e. Rc and Cc) (fig.4) for removing a noise (page 3, inductive component can be compensated by an RC-network across the shunt).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the filter circuit inserted into a path for supplying the potential of the connection node of the switching element and the shunt .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama (US20130223114A1) discloses a filter capacitor 11b (fig.3), Yanagishima (US20100117577A1) discloses overcurrent protection means (abstract and fig.3), Uemura (US9960702B2) teaches a power conversion device 10 which includes three phase inverter with separated drive circuit for high-voltage side 22 and low voltage side 21 (fig.1), Yamada (US20170264230A1) teaches inverter drive device 1 with drive circuit 7 and shunt resistance RS for overcurrent protection (fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/03/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839